DETAILED ACTION

Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claims 1, 13, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. No. 10050752 to Bales et al.
As to Claims 1 and 13, Bales discloses an apparatus and method for adjusting half-power angle of an antenna, comprising at least one processor and a memory coupled to the least one processor and storing programming instructions for executions by the at least one processor cause the apparatus to perform operations comprising (Fig. 1, Col. 5 lines 14-64):
determining that M antenna elements in N antenna elements connected to a first transceiver channel of an access network device need to be turned on or off, wherein N>M>=1, and both N and M are integers (Fig. 1, Fig. 2 (216), Col. 2 lines 18-38, Col. 7 line 52-Col. 8 line 13, Col. 7 lines 4-11, Col. 2 lines 39-63, where the service network determines the number of antenna array elements (M antenna elements less than total antenna elements – N) to be deactivated based on the reference signal received power (RSRP), receives signal strength indication, etc. from cell (access network) for signal communication (transmit and receive) in RF channel);
sending first indication information to the access network device, wherein the first indication information is used to indicate to turn on or off M antenna elements (Fig. 8, Fig. 2 (216), Fig. 3A, Fig. 3B, Col. 2 lines 18-38, Col. 7 line 52-Col. 8 line 13, Col. 7 lines 4-11, Col. 10 lines 36-59, where the service network sent the instruction (first indication information) of selected antenna array elements (M antenna elements) to be deactivated to the cell (access network) for cell antenna assembly).

As to Claim 18, Bales further discloses the apparatus and method, comprising at least one processor and a memory coupled to the least one processor and storing programming instructions for executions by the at least one processor cause the apparatus to perform operations comprising (Fig. 1, Col. 5 lines 14-64):
obtaining first indication information, wherein the first indication information is used to indicate to turn on or off M antenna elements connected to a first transceiver channel, N>M>=1, and both N and M are integers (Fig. 8, Fig. 2 (216), Fig. 3A, Fig. 3B, Col. 2 lines 18-38, Col. 7 line 52-Col. 8 line 13, Col. 7 lines 4-11, Col. 10 lines 36-59, Col. 2 lines 39-63, where the cell (access network) receives the instruction (first indication information) of selected antenna array elements (M antenna elements less than total antenna elements – N) to be deactivated from the cell (access network) for cell antenna assembly for signal communication (transmit and receive) in RF channel).
turning on or off M antenna elements based on the first indication information (Fig. 1, Fig. 2 (216), Col. 2 lines 18-38, Col. 7 line 52-Col. 8 line 13, Col. 7 lines 4-11, Col. 2 lines 39-63, where the selected antenna array elements (M antenna elements less than total antenna elements – N) is deactivated in antenna assembly of cell (access network)).


Allowable Subject Matter
Claims 2-12, 14-17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fail to anticipate or render obvious step of receiving, from the access network device, statistical information of the access  network device in a first working state, wherein the first working state is a working state of the access network device before turning on or off the M antenna elements; receiving, from the access network device, statistical information of the access network device in a second working state, wherein the second working state is a working state of the access network device after turning on or off the M antenna elements; and determining, based on the statistical information in the first working state and the statistical information in the second working state, whether to send second indication information to the access network device, wherein the second indication information is used to indicate to turn on or off P antenna elements, wherein N > P >= 1, and P is an integer.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                        (571)-270-3706
sung.ahn@uspto.gov